     Case 8:21-cv-00804-CJC-KES Document 35 Filed 06/11/21 Page 1 of 3 Page ID #:1025




                                                                     JS-6
1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11
                                                  )
12                                                )
                                                  )     Case No.: SACV 21-00804-CJC(KESx)
13     SAMAR ABDELGHANY, et al.,                  )
                                                  )
14                                                )
                   Plaintiffs,                    )
15                                                )     ORDER GRANTING PLAINTIFF’S
             v.                                   )     MOTION TO REMAND CASE TO
16                                                )     ORANGE COUNTY SUPERIOR
                                                  )     COURT [Dkt. 16]
17                                                )
       SOUTHERN CALIFORNIA EDISON                 )
18     COMPANY, et al.,                           )
                                                  )
19                                                )
                                                  )
20
                   Defendants.                    )
                                                  )
21                                                )
                                                  )
22                                                )
23

24           On April 14, 2021, Plaintiffs filed the instant action in Orange County Superior
25     Court against Defendants Southern California Edison Company, Edison International, T-
26     Mobile, USA Inc., and unnamed Does asserting a number of claims relating to a fire
27     purportedly caused by Southern California Edison’s powerlines in October 2020.
28     (Dkt. 1-1 [Complaint].) Defendants subsequently removed the case to this Court based

                                                  -1-
     Case 8:21-cv-00804-CJC-KES Document 35 Filed 06/11/21 Page 2 of 3 Page ID #:1026




1      on a reference to “the Fifth Amendment to the U.S. Constitution” in Plaintiffs’
2      Complaint. (Dkt. 1 [Notice of Removal]; see Compl. ¶¶ 34, 43.) On May 14, 2021,
3      Plaintiffs amended their Complaint and removed all references to the Fifth Amendment,
4      leaving only state law claims. (Dkt. 12 [First Amended Complaint].) Now before the
5      Court is Plaintiffs’ motion to remand the case to Orange County Superior Court.
6      (Dkt. 16.) Plaintiffs assert that their original Complaint mistakenly referenced the Fifth
7      Amendment and that they never intended to pursue any federal claims. (Id. at 2.)
8

9            Because Plaintiffs filed an amended complaint which eliminated their sole federal
10     claim, the cause of action on which the Court’s original jurisdiction rested is now gone.
11     See Horne v. Wells Fargo Bank, N.A., 969 F. Supp. 2d 1203, 1209 (C.D. Cal. 2013). A
12     district court may decline “supplemental jurisdiction over a claim . . . [if] the district
13     court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.
14     § 1367(c)(3). “Under § 1367(c)(3), therefore, the [C]ourt can properly exercise its
15     discretion to remand the supplemental state law claims.” Horne, 969 F. Supp. 2d at
16     1209‒10. In exercising this discretion, courts are instructed to consider the factors of
17     “judicial economy, convenience and fairness to litigants.” United Mine Workers of Am.
18     v. Gibbs, 383 U.S. 715, 726 (1966). These factors weigh strongly in favor of remand
19     where all federal claims are dismissed before trial. See Horne, 969 F. Supp. 2d at
20     1207‒08, 1210; see also Millar v. Bay Area Rapid Transit Dist., 236 F. Supp. 2d 1110,
21     1119 (N.D. Cal. 2002) (noting that “[t]he factor of comity also weighs strongly in favor
22     of remand” when “plaintiff now proceeds exclusively on his state claims”); Bay Area
23     Surgical Mgmt. v. United Healthcare Ins. Co., 2012 WL 3235999, *5 (N.D. Cal. Aug. 6,
24     2012) (court declined to exercise supplemental jurisdiction and remanded the case “in the
25     interests of judicial economy, convenience, fairness, and comity,” when “the federal
26     claims were eliminated at the pleading phase”). While there is a motion for judgment on
27     the pleadings pending before the Court, this Court has yet to make a substantive ruling in
28     this case. Accordingly, Plaintiff’s motion to remand is GRANTED and the Court

                                                     -2-
     Case 8:21-cv-00804-CJC-KES Document 35 Filed 06/11/21 Page 3 of 3 Page ID #:1027




1      REMANDS the case to Orange County Superior Court.1 Defendants’ motion for
2      judgment on the pleadings, (Dkt. 25), is DENIED AS MOOT.
3

4

5

6             DATED:         June 11, 2021
7                                                          __________________________________
8                                                                 CORMAC J. CARNEY
9                                                          UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
       1
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28     for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
       for June 21, 2021, at 1:30 p.m. is hereby vacated and off calendar.
                                                          -3-
